Citation Nr: 0930844	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-09 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for VA benefit purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1950 to April 
1971.  He died on February [redacted], 2000.  The appellant asserts 
that she should be recognized as the Veteran's surviving 
spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted entitlement to service 
connection for the Veteran's cause of death and eligibility 
for Dependents' Educational Assistance pursuant to 38 U.S.C. 
Chapter 35 but determined that the appellant was not 
recognized as the Veteran's surviving spouse.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that she should be recognized as the 
Veteran's surviving spouse because she was married to the 
Veteran under the laws of Columbia, South America.  The 
appellant applied for Dependency and Indemnity Compensation 
(DIC) benefits in January 2005. With her application, she 
submitted a marriage registration showing that she married 
the Veteran in July 1973 in Venezuela.  The Veteran died in 
February 2000.  The appellant submitted a divorce decree 
showing that the appellant divorced her first husband, R.S.M. 
in October 2001, after the Veteran's death.  In September 
2005, the RO determined that the appellant was not entitled 
to be recognized as the Veteran's surviving spouse since the 
evidence showed that the appellant was married to R.S.M. at 
the time she alleged she was married to the Veteran.  The 
appellant appealed this determination.  In May 2006, she 
submitted a document from a Common Law Union Proceedings 
dated in 2003.  This proceeding appears to relate to legal 
action between the appellant and the inheritors of the 
Veteran.  This document indicates that the appellant had 
divorced R.S.M. in December 1997.  A divorce decree showing a 
divorce between the appellant and R.S.M. in 1997 is not of 
record.  The record further shows that in June 1949, the 
Veteran had married C.L.C.  There is no evidence of record 
showing that the Veteran's marriage to C.L.C. had dissolved 
prior to a marriage to the appellant.   

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death or (2) for any period of time, if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2008).

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3) (West 2002); 38 
C.F.R. §§ 3.50(b)(1), 3.53 (West 2002).

"Spouse" means a person of the opposite sex whose "marriage" 
to the veteran meets the requirements of 38 C.F.R. §§ 3.1(j), 
3.50(a).  For VA benefits purposes, a marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).

A marriage can be established by several types of evidence, 
including a copy or abstract of the public record of 
marriage, or a copy of the church record of marriage 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record.  38 C.F.R. § 3.205(a)(1) 
(2008).

Where an attempted marriage is invalid by reason of legal 
impediment, VA regulations allow for certain attempted 
marriages to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 
103 (West 2002); 38 C.F.R. § 3.52 (2008).  If the provisions 
of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 
C.F.R. § 3.52, the claimant's signed statement that she had 
no knowledge of an impediment to a marriage to the veteran 
will be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c) (2008). 

In the present case, the appellant may be able to establish 
recognition as a surviving spouse based upon a valid marriage 
to the Veteran or based upon a "deemed valid" marriage to 
the Veteran.  On remand, the appellant should submit proof of 
her marriage to the Veteran in 1973 in Venezuela.  Such proof 
may be a copy or abstract of the public record or church 
record of the marriage, affidavit from the clergyman or 
magistrate who officiated the marriage ceremony, an original 
certificate of marriage, or other evidence as set forth in 
38 C.F.R. § 3.205(a).    

The appellant may also be able to establish that her marriage 
to the Veteran was "deemed valid."  The Board notes that 
the country of Columbia does recognize de facto marriages 
(common law marriages).  However, under the law of Columbia, 
there were two legal impediments to the Veteran's and 
appellant's de facto marriage since each party had another 
spouse at the time of the de facto marriage.  Therefore, if 
the appellant is able to establish the she entered into the 
de facto marriage with the Veteran without knowledge of the 
legal impediment, her attempted de facto marriage to the 
Veteran may be "deemed valid."  The appellant may be able 
to argue that she had no knowledge of the Veteran's prior 
marriage.  However, it would be difficult for the appellant 
to argue that she had no knowledge of her own marriage to 
R.S.M. since she admitted this marriage and submitted 
evidence of this marriage.  Therefore, if the appellant is 
able to submit evidence showing that her marriage to R.S.M. 
ended, she may be able to establish that the marriage to the 
Veteran was "deemed valid" pursuant to 38 U.S.C.A. § 103; 
38 C.F.R. § 3.52.  

The Board finds that on remand, the appellant should be asked 
to submit a copy of the official divorce decree between her 
and R.S.M. dated in December 1997 and/or evidence that R.S.M. 
is deceased.  She should also be asked to submit evidence 
showing that the marriage between the Veteran and C.L.C. was 
dissolved and/or that C.L.C. is deceased.  

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations provide, in part, that VA will 
notify the claimant and his or her representative, if any, of 
the information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his of her representative, if any, of which 
portion of the evidence the claimant is to provide and which 
portion of the evidence VA will attempt to obtain on the 
claimant's behalf.  They also require VA to assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2008).  

In this case, VA has not provided the appellant with adequate 
VCAA notice of the evidence and information needed to 
substantiate the claim of entitlement to recognition as a 
surviving spouse.  The VCAA notice sent to the appellant 
informed the appellant of the information and evidence 
necessary to substantiate a claim for DIC but did not address 
status as a surviving spouse to include valid marriages.  In 
May 2006, the appellant asked VA to advise her how to 
substantiate her claim.  Any decision to proceed in 
adjudicating it would therefore prejudice the appellant in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation of the information or evidence 
needed to establish recognition as a 
surviving spouse to include notice of the 
regulations pertinent to proof of 
marriage, divorce, and marriages that are 
deemed valid.  Please send the appellant a 
copy of the laws from Columbia regarding 
de facto marriages and copy of the laws of 
Venezuela regarding valid marriages.   

2.  Please ask the appellant to submit the 
following evidence: proof of her marriage 
to the Veteran in Venezuela in 1973 such 
as the original marriage certificate or a 
copy of the original marriage certificate 
or other proof as set forth in 38 C.F.R. 
§ 3.205(a).  Ask the appellant to submit a 
copy of the official divorce decree 
between her and R.S.M. dated in December 
1997 and/or any evidence that R.S.M. is 
deceased; and evidence showing that the 
marriage between the Veteran and C.L.C. 
was dissolved and/or that C.L.C. is 
deceased.  

3.  Readjudicate the issue on appeal.  If 
all the desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the appellant and her 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




